DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Stelzle et al (US 2015/0204763) teaches a microfluidic chip (referred to as a system 10 in [0138] and shown in Figure 1), comprising: 
a substrate (referred to as a connector plate 12 in [0138] and shown in Figure 1)); 
a number of M driving electrodes (referred to as functional elements 25 in [0147] and shown in Figure 1, see [0043] which recites that “in one embodiment at least one functional element is arranged, via which for example electrical measuring signals or liquid measuring samples may be taken from the cultured sample material”) disposed on a side of the substrate and arranged along a first direction (see Figure 1); and 
a number of N signal terminals (referred to as external connecting elements in [0145] and shown in Figure 1) electrically connected to the number of M driving electrodes (see Figure 1).
In addition, Stelzle teaches using the signal terminals to provide electrical signals to the driving electrodes to drive a liquid droplet to move along the first direction, wherein a same electrical signal is provided to the number of A of driving 
However, Stelzle et al neither teaches nor fairly suggests that a microfluidic chip wherein: 
any three adjacent driving electrodes are connected to different signal terminals, respectively; a number of A of the number of M driving electrodes are connected to a same signal terminal; and M, N and A are positive integers, and M > 4, N > 3, M > N, and A > 2 (as required by claim 1 and 15).
In addition, Stelzle et al neither teaches nor fairly suggests a method for driving a microfluidic chip wherein: 
any three adjacent driving electrodes are connected to different signal terminals, respectively; a number of A of the number of M driving electrodes are connected to a same signal terminal; and M, N and A are both positive integers, and M > 4, N > 3, M > N, and A >2; and using the signal terminals to provide electrical signals to the driving electrodes to drive a liquid droplet to move along the first direction, wherein a same electrical signal is provided to the number of A of driving electrodes through one signal terminal (as required by claim 11).
Claim 1, 11 and 15 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claims 1, 11 and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN BORTOLI/         Examiner, Art Unit 1797                       

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797